Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1, line 4 delete “fiber.” and insert therefor --fiber,--. 

In claim 2, line 2 after the word “The” insert the word --prepreg--. 

Claim 5.   (currently amended) The prepreg as claimed in claim 1, wherein the flame retardant composite composition [comprising] comprises one or more additives selected from the group consisting of plasticizers, dyes, antistatic agents, flame retardants and lubricants.

In claim 8, line 1 delete the number “7” and insert therefor --6--. 

9 by the vacuum molding technique using a rigid mold made of composite or made of metal, and a flexible cover, with a reduced pressure ranging from 0.1 to 900 mbar, and at a temperature ranging from 180 to 240°C.

Claim 15.   (currently amended) The process for manufacturing a composite material as claimed in claim [13] 9 by the thermo-compression molding technique in a metal mold, with a pressure ranging from 0.1 to 50 barand at a temperature of from 180 to 240°C.

Change the status identifiers of claims 9-13 and 16 from “(withdrawn)” to              --(previously presented)--. 

The following is an examiner’s statement of reasons for allowance: 
The above examiner’s amendment is necessary to put the application in condition for allowance. The above amendments to claims 1-2 is self-explanatory. Claim 5 was amended because the preamble of independent claim 1 reads as followed: “A thermoplastic prepreg consisting of . . .” [Emphasis added]. Said transitional claim language would exclude the additional additives of claim 5 unless claim 5 was amended as above by the examiner. Claim 8 was amended because a multiple dependent claim cannot be dependent on another multiple dependent claim. Claims 14 and 15 where individually amended to be dependent on claim 9 instead of claim 13, because the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1761